EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claims 1-10 under 35 U.S.C. 112(b)  set forth in the Office Action from 04/18/2022 is withdrawn in response to Remarks/Amendments from 08/18/2022. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael A. Mattoni on 08/26/2022

The application has been amended as follows: 
Claim 11 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 2017/0301931,  US 20150030948, US 20120276460 KR20120061196, US 20120141891, US 20120315559 and US 20100151287 fail to teach or suggest the following limitation” data on the amount of hydrogen supplied to the anode based on the pressure between the rear end of the hydrogen supply device and the front end of the hydrogen spraying device is stored in the controller, and wherein the adjusting of the opening degree of the hydrogen supply valve includes: adjusting, by the controller, the opening degree of the hydrogen supply valve to adjust the pressure of the front end of the hydrogen spraying device such that the pressure value corresponding to the calculated amount of hydrogen required corresponds to the measured value of the pressure sensor, based on the data “ in combination with each and every limitations of claim 1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 1-4 and 6-10 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Alexander Usyatinsky/Primary Examiner, Art Unit 1727